DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-3, it is not clear how the phrase “that the UE is ready to receive a data transmission…” is tied to the term “a ready indication” – does the “ready indication” indicate the fact that the UE is ready to receive a data transmission? 
In claim 7, line 1, “the configuration information” lacks antecedent basis. 
Claims 10, 15, 18, 24 and 27 are not clear for the same reasons given above. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-12, 14-22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, US 9,712,945.
Oh discloses method and apparatus for performing machine type communication for the purpose of coverage improvement. 
Regarding claims 1 and 10, Oh teaches an apparatus and a method of wireless communication at a user equipment (UE), comprising: transmitting a ready indication to a base station using a narrow band that the UE is ready to receive a data transmission from the base station (“An RACH is a kind of data requesting signal which is transmitted by a terminal to a base station at an arbitrary time for access to the base station and data transmission, and the RACH initiates communications which starts in all terminals, and thus, there is required a technology that enables a base station to successfully receive an RACH signal from a far distant MTC terminal, for which 20 dB or greater coverage has been made, and successfully transmit a response signal to the MTC terminal.” col. 2, lines 49-58; “Uplink control information transmitted on the PUCCH may include a hybrid automatic repeat request (HARQ) acknowledgement/non-acknowledgement (ACK/NACK), a channel quality indicator (CQI) receiving a narrowband data transmission comprising a plurality of transport blocks. However, Oh teaches downlink slot resource grid including a number of RBs (as shown in Fig. 3) and downlink subframe structure (shown at Fig. 4A), and uplink data transmitted on the PUSCH may be a transport block (col. 9, lines 66-67). Oh also teaches that an identical set of narrowbands may be used for an uplink transmission and a down link transmission (col. 3, lines 28-30). Thus, Oh teaches using transport blocks in transmitting data. Therefore, from the teaching, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Oh by adopting transport blocks in transmitting data in a downlink direction as well as in an uplink direction since the usage of transport block in uplink direction is explicitly taught. 
Regarding claims 2 and 11, Oh further teaches determining whether all of the plurality of transport blocks of the narrowband data transmission are successfully received by the UE; and transmitting an acknowledgment to the base station that all of the transport blocks were successfully received by the UE (“Uplink control information transmitted on the PUCCH may 
	Regarding claims 3 and 12, Oh further teaches that the narrowband data transmission that is received in response to the transmitted ready indication comprises a repetition of the plurality of transport blocks (“the base station repetitively transmits at least one of the system information, the control information and the data to the MTC terminal.  The repetitively transmitting may be persistently scheduled by applying persistent scheduling to a repetition 
transmission patter.  The repetitively transmitting of the MIB may include at least one of repetitively transmitting the same signal and repetitively transmitting the same data with different types of signal.”, col. 3, lines 59-67). 
	Regarding claims 5, 6 and 14, Oh teaches receiving configuration information indicating a time and frequency resource and a transmission structure and for the narrowband data transmission, wherein the UE transmits the ready indication in response to the configuration information, and wherein the configuration information is received in system information from the base station (“An available narrow band set may be notified to the MTC terminal by using a system information, the system information may include at least one of MIB and SIB, the MIB and SIB may be broadcasted to all MTC terminals in a network, or wherein an information of an available narrow band set may be notified to the MTC terminal by encoding the at least one of MIB and SIB with a specific code representing a specific number.”, col. 3, lines 30-38 and col. 4, lines 38-40; also see additional information shown at Fig. 10 and described at col. 19, lines 13-28).  

	Regarding claims 8 and 16, Oh teaches that the narrowband data transmission is received on a physical downlink shared channel (PDSCH) (col. 8, lines 59-67). 
	Regarding claims 9 and 17, Oh fails to specifically teach that the narrowband data transmission is received on a Physical Multi-Cast Channel (PMCH). However, Oh teaches transmission of data in a broadcast channel (col. 2, lines 17-23, and col. 3, lines 33-34). Multicasting and broadcasting share a similar concept, that the transmission is destined for a multiple terminals. Both multicasting and broadcasting are well known and are readily adopted in radio communication technology. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a multicast channel when implementing Oh’s teaching, especially with the explicit teaching of broadcast channel for transmission of data. 

	Regarding claims 21 and 29, Oh, while teaching HARQ ACK/NACK, fails to specifically teach monitoring for an acknowledgment from the UE acknowledging that all transport blocks from the plurality of transport blocks were successfully received, wherein the base station does not retransmit the plurality of transport blocks if the base station receive the acknowledgment, and wherein the base station transmits the plurality of transport blocks if the base station does not receive an acknowledgment from the UE acknowledging that all transport blocks from the plurality of transport blocks were successfully received. However, these recited functions are inherent functions when ACK/NACK is utilized to retransmit data when the UE does not receive the data. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to implement the teaching of Oh by executing the widely known (and inherent) functions related to ACK/NACK in order to achieve the expected functions of HARQ ACK/NACK. 

6.	Claims 4, 13, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to the claims above, and further in view of Rinne et al., US 2014/0321418 (Rinne).
Regarding claims 4 and 13, Oh, as applied above, fails to specifically teach using outer coding, although Oh teaches encoding and decoding data and teaches CRC scheme. However, outer coding is a widely used coding scheme in error correction technique, and one example is 
	Regarding claims 23 and 30, the combined teaching of Oh and Rinne is applied in the same manner as above with the reading of the functions from the perspective of a base station. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Chatterjee et al. PG Pub., the Yocam et al. PG Pub., the Zhu et al. PG Pub., the Oren et al. PG Pub., and the Roh et al. PG Pub., are cited for further references. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472